UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7521


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAY BONANZA BRILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:12-cr-00482-LO-1)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Jay Bonanza Briley, Appellant Pro Se. Kellen Sean Dwyer, Rosie
Haney, David Sang Hak Lee, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jay Bonanza Briley seeks to appeal the district court’s order

denying relief on his Fed. R. Crim. P. 33 motion for a new trial

and denying relief on his 28 U.S.C. § 2255 (2012) motion, as well

as denying his motion for reconsideration.      We grant Briley’s

motions for leave to file an addendum to his informal brief, for

an extension of time to file a reply brief, and to add a supplement

to his reply.   We affirm in part and dismiss in part.

     With regard to Briley’s appeal of the district court’s denial

of his motion for a new trial, we have reviewed the record and

find no reversible error.    Accordingly, while we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the

district court.   See United States v. Briley, No. 1:12–cr–00482–

LO–1 (E.D. Va. filed July 22, 2015; entered July 23, 2015 and Sept.

14, 2015).

     Turning to the denial of § 2255 relief, the order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”     28 U.S.C. § 2253(c)(2)

(2012).   When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.    Slack v. McDaniel,

                                 2
529 U.S. 473, 484 (2000); see Miller–El v. Cockrell, 537 U.S. 322,

336–38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                   Slack,

529 U.S. at 484–85.

     We have independently reviewed the record and conclude that

Briley has not made the requisite showing.               Accordingly, we deny

Briley’s    motions    for    appointment     of   counsel    and   for   summary

judgment, deny a certificate of appealability, and dismiss this

portion of the appeal.        We dispense with oral argument because the

facts   and   legal    contentions     are    adequately     presented     in   the

materials     before   this    court    and   argument   would      not   aid   the

decisional process.



                                       AFFIRMED IN PART; DISMISSED IN PART




                                        3